Judgment unanimously affirmed. Memorandum: County Court properly denied the motion of defendant to suppress physical evidence seized as the result of his pursuit and seizure by the police. The police officer who initiated the pursuit received a radio dispatch of a burglary in progress, observed defendant carrying a VCR in a pillowcase and a bag containing compact discs, and noticed that defendant matched the description of the suspect in a burglary in the vicinity three days earlier. That information provided the officer with at least a founded suspicion that criminal activity was afoot and gave rise to a common law right of inquiry (see, People v Pines, 281 AD2d 311, 312, lv granted 96 NY2d 923; People v Turner, 275 AD2d 924, lv denied 95 NY2d 939; see generally, People v Hollman, 79 NY2d 181, 184-185). The flight of defendant, combined with those other specific circumstances indicative of criminality on his part, gave rise to reasonable suspicion justifying the officer’s pursuit of defendant (see, People v Turner, supra; People v Muldrow, 222 AD2d 1076, lv denied 88 NY2d 882; see generally, People v Holmes, 81 NY2d 1056, 1057-1058). (Appeal from Judgment of Monroe County Court, Marks, J. — Burglary, 2nd Degree.) Present — Green, J. P., Kehoe, Burns, Gorski and Lawton, JJ.